Chief Justice Robertsoh
delivered the Opinion of the Court.
This procedure in Chancery, for foreclosing an equity of redemption, and selling real estate, mortgaged for securing the payment of two bonds, one for $400 and the other for $500, has been conducted by counsel with commendable vigilance and eminent skill, from the origin of the suit to the decree for sale, with one exception only, and that is-, the omission to make the assignee 'of the bond for $400, a party. The allegation, in the bill, that the amount of that bond may be presumed, from-lapse of time and other circumstances, to have been paid, is, in our opinion, insufficient to dispense with making him a party. He will not be concluded by that .allegation nor by the decree which has been rendered between other parties; and, as the assignment of the bond vested in him an equitable interest in the security, a Court of Equity would act improvidently, and might subject him, as well as others, to hazard and inconvenience in decreeing a sale of the mortgaged estate for the $500 alone, without having him before the Court, and ascertaining that he now has no interest in the mortgage, especially as the mortgagor was dead and his representatives failed to answer.
For this defect alone the decree must be reversed and the cause remanded for further preparation.